Opinión concurrente y de conformidad emitida por la
Juez Asociada Señora Naveira de Rodón.
Los hechos del presente caso son relativamente sencillos. El apelante Juan López López fue acusado de infringir las disposiciones del Art. 168 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4274 (recibir bienes apropia-dos ilegalmente). Luego de ser juzgado por tribunal de de-recho, fue declarado culpable del delito imputado y senten-ciado a cumplir tres (3) años de reclusión.
*299El día del juicio, Fiscalía presentó como testigo de cargo al Sr. Francisco Peralta Pérez, quien declaró que el 17 de junio de 1987 le fue hurtado el vehículo de su propiedad marca Mitsubishi, modelo Mirage Technica. Relató que lo dejó estacionado y cerrado, y cuando regresó al lugar donde lo estacionó no lo encontró. Inmediatamente dio aviso a la Policía, informándoles sobre la desaparición de su auto. En el contrainterrogatorio de la defensa manifestó que no sa-bía quién se llevó el automóvil.
El segundo testigo del Ministerio Público lo fue el agente Juan Díaz Rosario, quien está asignado a la Divi-sión de Vehículos Hurtados de la Policía de Puerto Rico. Declaró que ese mismo día 17 de junio transitaba por las inmediaciones de la Urbanización Río Plantation en Baya-món en un auto oficial no rotulado. Lo acompañaba el sar-gento Milton Colón y andaban en busca de cierta dirección, gestión que no tenía nada que ver con los hechos del caso de autos, los cuales desconocían en ese momento. Testificó, además, que al pasar por la Calle Principal de la mencio-nada urbanización observó que al lado de una residencia en la Calle Dos (2) había dos (2) personas “bregando” con un automóvil marca Mitsubishi color blanco. El auto tenía el bonete levantado y, al lado derecho del mismo, se encon-traba una persona “como bregando en el motor”. Esta persona resultó ser el acusado apelante López López. Junto a él se encontraba otra persona que posteriormente resultó ser el Sr. Antonio Birriel Arriaga. Continuó declarando el agente Díaz que cuando el acusado y su acompañante no-taron la presencia del vehículo oficial, el acusado López López arrojó una herramienta que tenía en su mano. Como este acto le pareció “sospechoso”, el testigo le dijo al sar-gento: “vira atrás que aquellos están bregando con aquel auto”. E.N.P., pág. 2. Señaló el agente Díaz que luego que el sargento viró en la Calle Cinco (5) y regresaron a la Calle Dos (2), cuando el acusado se percató de ello “se he-*300chó [sic] a correr hacia la calle Principal”.(1) C.N.P., pág. 2. Indicó que el otro individuo, Birriel Arriaga, también echó a correr y entró a una residencia ubicada en la Calle Cinco (5).
Junto al sargento, el testigo se dirigió hacia el vehículo Mitsubishi y al acercarse notó que éste tenía “gomas vie-jas” y estaba desmantelado por dentro.(2) Indicó que cerca del Mitsubishi había una camioneta y “todas” las piezas que le faltaban al auto desmantelado estaban dentro de ésta. El agente Díaz revisó el vehículo y al llegar a la parte trasera observó que éste tenía la tablilla en su lugar. Soli-citó por radioteléfono información sobre el vehículo para lo cual utilizó el número de la tablilla. Desde la Comandancia de Bayamón le indicaron que ese vehículo fue reportado como hurtado. Hasta ese momento el testigo desconocía el alegado hurto de ese auto.
Mientras el agente Díaz solicitaba información, el sar-gento Colón permaneció vigilando los movimientos del ape-lante López López. El agente Díaz le indicó al sargento que le informaron que el vehículo era hurtado, y procedió a arrestar al señor Birriel Arriaga. Una vez arrestado, y luego de hacerle las advertencias de rigor, Birriel admitió que fue él quien hurtó el vehículo y le dijo al testigo que el acusado apelante no tenía nada que ver con el hurto. López López fue arrestado y advertido de sus derechos. La Policía se incautó del vehículo Mitsubishi y de la camioneta.
Posteriormente, entrevistaron a los arrestados y Birriel admitió nuevamente que fue él quien hurtó el vehículo. Señaló, además, que debido a que el apelante López López es dueño de un taller de mecánica, le llevó el auto a éste *301para que lo desmantelara. Le ofreció trescientos dólares ($300) por efectuar este trabajo.(3)
El agente Díaz declaró que el taller de mecánica de Ló-pez López no está techado ni tiene paredes. “Está al aire libre”. E.N.P., pág. 3. Dicho taller está ubicado justo en las inmediaciones de la residencia del apelante López López.
En el contrainterrogatorio el agente Díaz declaró, a pre-guntas de la defensa, que cuando pasó frente a la casa del acusado, donde éste tiene su taller, vio el vehículo Mitsubishi de frente y con el bonete levantado; que no se percató de que al auto le faltaban piezas, sino hasta que se acercó a éste luego de regresar debido al acto “sospechoso” de Ló-pez López, y que una vez entró al lugar donde se encon-traba el vehículo fue que notó “que no tenía nada por den-tro”, pues “las piezas no se veian [sic] desde la carretera”. E.N.P., pág. 4. Dijo también que, debido a su experiencia como agente de la División de Vehículos Hurtados de la Policía, pensó que éste era un vehículo hurtado. Luego que entró a la propiedad y llamó para solicitar información —a través del número de tablilla— fue que se enteró que el vehículo fue reportado como hurtado.
Terminado el contrainterrogatorio el fiscal dio por some-tido su caso. La defensa planteó que en este caso procedía suprimir la evidencia presentada contra el acusado debido a que ésta fue ocupada ilegalmente. Declarada no ha lugar dicha moción de supresión, el caso fue sometido a la consi-deración del tribunal. El acusado fue declarado culpable y se dictó la correspondiente sentencia en su contra. Incon-forme, acudió ante nos mediante escrito de apelación en el que planteó, en síntesis, que erró el tribunal de instancia al declarar no ha lugar la moción de supresión cuando del testimonio del propio agente Díaz se desprendía clara-mente que la evidencia había sido obtenida ilegalmente.
*302En su alegato de apelación, plantea que hubo un regis-tro y allanamiento sin orden y un arresto ilegal, por lo que la evidencia ocupada debió suprimirse de acuerdo con lo dispuesto en el Art. II, Sec. 10 de la Constitución del Es-tado Libre Asociado, L.P.R.A., Tomo 1.
f — < h-1
En su comparecencia ante nos, el Procurador General plantea que el agente Díaz y su compañero intervinieron con el acusado apelante y su acompañante porque tenían motivos fundados para creer que éstos estaban cometiendo un delito en su presencia. En este sentido señala que “[n]o nos queda la menor duda de que es la propia actuación del acusado-apelante y su acompañante la que genera los acontecimientos que culminan en su arresto. Soltar las he-rramientas y alejarse corriendo del vehículo son los hechos que generan en el agente los motivos fundados para creer que en su presencia se estaba cometiendo un delito”. In-forme del Procurador General, pág. 5. El Procurador General argumenta, además, que estamos ante un caso de evi-dencia abandonada, excepción que hace innecesario acudir ante un juez para que éste expida una orden de registro y allanamiento, por lo que podía el agente del orden público proceder con el registro. Señala que, “cuando el agente re-gresa con su compañero y se acerca al vehículo, éste había sido ‘abandonado’ por los sospechosos” (id.) lo que, a su en-tender, implica que “el acusado-apelante renunció tácita-mente a su derecho ante un registro sin orden previa al abandonar el área sin que mediara coacción, fuerza o vio-lencia de parte de los agentes” (id., pág. 6). Añade que el apelante perdió toda “expectativa de privacidad” dado “el hecho no controvertido de que éste y su acompañante se encontraban desmantelando el vehículo hurtado a las 10:00 de la mañana, en un área claramente visible de [sic] todo el que transcurría por la calle”. íd.
*303La opinión mayoritaria concluyó que el error señalado no fue cometido. Fundamenta su decisión en que, a pesar de que el vehículo reportado como hurtado se hallaba en las inmediaciones o curtilage de la residencia del acusado apelante, el registro efectuado no fue irrazonable. Señala, además, que el arresto del acusado y su acompañante no fue ilegal, pues el mismo se realizó luego de que la Policía tuvo certeza de la comisión de un delito y motivos fundados para creer que el apelante lo había cometido.
Estamos de acuerdo con la mayoría en cuanto a que el área donde se encontró el vehículo Mitsubishi constituye el curtilage o “zona compuesta por el terreno y estructuras accesorias que junto a la casa constituyen una unidad de vivienda”. Sentencia, pág. 290. Como bien señala la mayo-ría, no obstante que tanto el Art. II, Sec. 10 de nuestra Constitución, supra, como la Cuarta Enmienda a la Cons-titución de Estados Unidos, L.P.R.A., Tomo 1, extienden su protección contra registros y allanamientos irrazonables a las inmediaciones de una residencia o curtilage, Pueblo v. Álvarez Solares, 95 D.P.R. 789 (1968), no todo registro efec-tuado sin orden judicial previa debe considerarse irrazonable. Un registro de las inmediaciones de una resi-dencia puede ser irrazonable o no dependiendo de si la persona que se halle en esa zona posee una expectativa legí-tima de intimidad. Así lo señala la mayoría al citar lo apuntado en el caso Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991). En ese caso se enumeraron varios factores a consi-derar al momento de determinar qué constituye una expec-tativa legítima y razonable de intimidad. Estos factores aparecen citados en la Sentencia y, al aplicarlos al caso de autos, se puede concluir, como concluyó la mayoría de este Tribunal, que el acusado apelante carecía de expectativa legítima y razonable de intimidad en las inmediaciones de su residencia.
Sin embargo, a lo anterior hay que sumarle el hecho de que, en el caso de autos, el acusado apelante utilizó las *304inmediaciones de su residencia para ubicar un negocio de taller de mecánica. La existencia de un negocio como el del apelante presupone una invitación de carácter general para que cualquier persona entre al área pública dedicada al mismo. Dicha entrada puede ser aun para propósitos que no estén relacionados con las transacciones que co-múnmente se llevan a cabo en ese negocio. United States v. Berrett, 513 F.2d 154, 156 (1er Cir. 1975). Los funcionarios o agentes del orden público tienen igual derecho que un ciudadano particular de aceptar la invitación implícita y entrar al área del negocio. Dadas las particularidades del caso de autos, los agentes podían entrar únicamente al área aledaña a la residencia que razonablemente podía en-tenderse que era utilizada para los fines del negocio de mecánica del apelante. No podían atisbar ni entrar a la residencia, así como tampoco a otras áreas de las inmedia-ciones de la residencia de las cuales pudiera inferirse que el apelante tenía, en cuanto a ellas, una expectativa legí-tima y razonable de intimidad. Una vez se hallaban en la porción de las inmediaciones dedicada al taller de mecá-nica, los agentes podían explorar aquellos lugares del mismo a los cuales hubiesen tenido acceso libre e inme-diato otras personas particulares. Podían, además, obser-var y examinar aquellos objetos que se hallaran a plena vista. Pueblo v. Dolce, 105 D.P.R. 422, 436 (1976); United States v. Berkowitz, 429 F.2d 921, 925 (1er Cir. 1970); 1 LaFave and Israel, Criminal Procedure Sec. 23.7, pág. 48 (1984). Después de todo, lo que una persona expone volun-tariamente a la vista del público, sobre todo cuando lo hace en su negocio, no está sujeto a la protección constitucional contra registros y allanamientos irrazonables. Katz v. United States, 389 U.S. 347, 351 (1967).
Ahora bien, lo anterior no implica que los negocios estén totalmente desprovistos de la protección que, a este res-pecto, les concede la Constitución. El negociante, al igual que quien ocupa una residencia, está cobijado por este de-*305recho constitucional para así poder desempeñar sus gestio-nes de negocio libre de la intervención gubernamental irra-zonable en aquellas áreas privadas de su propiedad utilizadas con fines comerciales, áreas dentro del negocio cuyo acceso está vedado inclusive al público en general. See v. City of Seattle, 387 Ú.S. 541, 543 (1967), seguido en Dow Chemical Co. v. United States, 476 U.S. 227, 237 (1986); LaFave and Israel, supra, Sec. 3.9(e), pág. 320.
Sobre este particular, en E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207-209 (1984), resolvimos que la “regla general consagrada en el Art. II, Sec. 10 de la Constitución de Puerto Rico se aplica a los establecimientos comerciales” y que, salvo contadas excepciones, la garantía constitucio-nal contra registros, allanamientos e incautaciones irrazo-nables cubre tanto los registros administrativos como los penales que se efectúen en dichos establecimientos. La re-gla general es a los efectos de que “todo registro, allana-miento o incautación que se realice, no importa su índole penal o administrativa, es irrazonable per se de llevarse a cabo sin orden judicial previa”. Dicha regla “prevalece, a menos que se consienta al registro, directa o indirecta-mente, o circunstancias de emergencia requieran lo contra-rio y el peso de los intereses en conflicto exija una solución distinta”. E.L.A. v. Coca Cola Bott. Co., supra, pág. 208.
No obstante, el caso de autos plantea una situación dis-tinta a la analizada en E.L.A. v. Coca Cola Bott. Co., supra. Aquí, la actuación de los agentes del orden público no cons-tituyó un registro. Veamos.
HH HH HH
En el caso de autos, el agente Díaz declaró que, en union al sargento Colón, entró específicamente a las inmediacio-nes de la residencia donde el acusado apelante tenía ubi-cado su taller de mecánica. A la luz de la doctrina antes expuesta, para entrar a ese lugar, que constituye el negocio *306del apelante, los agentes no necesitaban obtener la autori-zación de un juez. Su entrada estuvo justificada bajo la teoría de la invitación pública que, se infiere, surge del hecho de establecer un negocio lícito. Allí no había rótulo alguno que prohibiese la entrada ni objeto físico que impi-diese el acceso al taller. Los agentes del orden público se limitaron, una vez en el área del negocio, a observar lo que estaba a plena vista (el auto y las piezas del mismo que se encontraban en la camioneta), y a solicitar información so-bre el vehículo desmantelado que allí encontraron. Debido a su experiencia como agente de la División de Vehículos Hurtados de la Policía, al agente Díaz le pareció que el hecho de encontrar el automóvil desmantelado y las piezas de éste en la camioneta allí estacionada era indicativo de que con toda probabilidad se trataba de un vehículo hurtado. Así, pues, se comunicó con la Comandancia de Bayamón para solicitar información sobre dicho auto. Una vez se confirmó que el mismo fue reportado hurtado, los agentes tuvieron motivos fundados para creer que el acu-sado y su acompañante cometieron tal delito, por lo que procedieron a arrestarlos. Al así actuar, no violaron las dis-posiciones constitucionales sobre registros y allanamientos irrazonables.
Por todo lo antes expuesto, procede confirmar la senten-cia recurrida.

(1) En el contrainterrogatorio declaró que al regresar a la Calle Dos (2) notó que el acusado ya no estaba junto al auto Mitsubishi, pero lo vio en la esquina de la Calle Cinco (5) y la Calle Principal parado junto a otras personas. Testificó, además, que el acusado “no se fue de allí corriendo”. E.N.P., pág. 4.


(2) No tenía asientos ni consola y le habían extraído el radio. Notó, además, que las cerraduras habían sido forzadas.


(3) Coincidimos con la apreciación de la opinión mayoritaria en cuanto a que esta parte del testimonio ofrecido por el agente Díaz es inadmisible por tratarse de prueba de referencia.